Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 1 of 16 Page |D #:160

EXH|B|T A

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 2 of 16 Page |D #:161

PROTOCOL FOR BROKER RECRUITING

The principal goal of the following protocol is to further the clients’ interests of
privacy and freedom of choice in connection with the movement of their
Registered Representatives (“RRS”) between firms If departing RRs and their
new firm follow this protocol, neither the departing RR nor the firm that he or she
joins would have any monetary or other liability to the firm that the RR left by
reason of the RR taking the information identified below or the solicitation of the
clients serviced by the RR at his or her prior firm, provided, however, that this
protocol does not bar or otherwise affect the ability of the prior firm to bring an
action against the new firm for “raiding.” The signatories to this protocol agree to
implement and adhere to it in good faith.

When RRs move from one firm to another and both firms are signatories to this protocol,
they may take only the following account infonnation: client name, address, phone
number, email address, and account title of the clients that they serviced while at the firm
(“the Client Information”) and are prohibited from taking any other documents or
information Resignations will be in writing delivered to local branch management and
shall include a copy of the Client Information that the RR is taking with him or her. The
RR list delivered to the branch also shall include the account numbers for the clients
serviced by the RR. The local branch management will send the information to the firm’s
back office. ln the event that the finn does not agree with the RR's list of clients, the RR
will nonetheless be deemed in compliance with this protocol so long as the RR exercised
good faith in assembling the list and substantially complied with the requirement that
only Client Information related to clients he or she serviced while at the firm be taken
with him or her.

To ensure compliance with GLB and SEC Regulation SP, the new firm will limit the use
of the Client Information to the solicitation by the RR of his or her former clients and will
not permit the use of the Client Infoimation by any other RR or for any other purpose If
a former client indicates to the new firm that he/she would like the prior firm to provide
account number(s) and/or account information to the new firm, the former client will be
asked to sign a standardized form authorizing the release of the account number(s) and/or
account information to the new firm before any such account number(s) or account
information are provided

The prior firm will forward to the new firm the client’s account number(s) and/or most
recent account statement(s) or information concerning the account’s current positions
within one business day, if possible, but, in any event, within two business days, of its
receipt of the Signed authorizationl This information will be transmitted electronically or
by fax, and the

requests will be processed by the central back office rather than the branch where the RR
was employed A client who wants to transfer his/her account need only sign an ACAT
form.

W/850873v’l

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 3 of 16 Page |D #:162

RRS that comply with this protocol would be free to solicit customers that they serviced
while at their former firms, but only after they have joined their new tirms. A firm would
continue to be free to enforce whatever contractual, statutory or common law restrictions
exist on the solicitation of customers to move their accounts by a departing RR before he
or she has left the firm.

The RR’s former firm is required to preserve the documents associated with each account
as required by SEC regulations or firm record retention requirements

lt shall not be a violation of this protocol for an RR, prior to his or her resignation, to
provide another firm with information related to the RR’s business, other than account
statements, so long as that information does not reveal client identity.

Accounts subject to a services agreement for stock benefits management services be-
tween the firm and the company sponsoring the stock benefit plan that the account
holder participates in (such as with stock option programs) would still be subject to (a)
the provisions of that agreement as well as to (b) the provisions of any account servicing
agreement between the RR and the firm. Also, accounts subject to a participation
agreement in connection with prospecting IRA rollover business would still be subject to
the provisions of that agreement

If an RR is a member of a team or partnership, and where the entire team/partnership
does not move together to another firm, the terms of the team/partnership agreement will
govern for which clients the departing team members or partners may take Client
Information and which clients the departing team members or partners can solicit. ln no
event, however, shall a team/partnership agreement be construed or enforced to preclude
an RR from taking the Client lnformation for those clients whom he or she introduced to
the team or partnership or from soliciting such clients

In the absence of a team or partnership written agreement on this point, the following
terms shall govern where the entire team is not moving; (l) If the departing team
member or partner has been a member of the team or partnership in a producing capacity
for four years or more, the departing team member or partner may take the Client
lnformation for all clients serviced by the team or partnership and may solicit those
clients to move their accounts to the new firm without fear of litigation from the RR’s
former firm with respect to such information and solicitations; (2) If the departing team
member or partner has been a member of the team or partnership in a producing capacity
for less than four years, the departing team member or partner will be free from litigation
from the RR’s former firm with respect to client solicitations and the Client lnformation
only for those clients that he or she introduced to the team or partnership

lf accounts serviced by the departing RR were transferred to the departing RR pursuant to
a retirement program that pays a retiring RR trailing commissions on the accounts in re-
turn for certain assistance provided by the retiring RR prior to his or her retirement in
transitioning the accounts to the departing RR, the departing RR’s ability to take Client
Information related to those accounts and the departing RR’s right to solicit those ac-

tg_

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 4 of 16 Page |D #:163

counts shall be governed by the terms of the contract between the retiring RR, the de~
parting RR, and the firm with which both were affiliated

A signatory to this protocol may withdraw from the protocol at any time and shall
endeavor to provide 10 days prior written notice of its withdrawal to all other signatories
hereto A signatory who has withdrawn from the protocol shall cease to be bound by the
protocol and the protocol shall be of no further force or effect with respect to the
signatory. The protocol will remain in full force and effect with respect to those
signatories who have not withdrawn

Citigroup Global Markets Inc. (“Smith Bamey”)

/?/¢%%M

Name: Kevin Mcl\/Ianus

Title: Managing Director and Chief
Administrative Officer, Private
Client Branch System

Meriill Lynch, Pierce, Fenner & Smith Incorporated

By: l A MaF/i

Name: Phil Sieg /
Title: Managing Director, Head of Strategic
Leadership and Development

 

Title: Director of Strategic Development
Executive Vice President

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 5 of 16 Page |D #:164

EXH|B|T B

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 6 of 16 Page |D #:165

    

Fideligy

IHVFITMENT

155 Seaport Blvd, ZWQA, Bcstcn. MA 02110
Phcne: (617) 392-8136 Fax: (617) 850~8335
Meredith.faro@fmr.eom

December 6, 20l 8

Via Overnight Deliveg;

Harold A. Bridges

Bridges & Bridges
Attorneys At Law

318 Avenue I, #606
Redondo Beach, CA 90277

Re.' James Buri
Dear Mr. Bridges:

It has come to our attention that after J ames Buri left his position as Vice President, Financial
Consultant in Fidelity Brokerage Services LLC’s Newport Beach, CA Branch, he accepted a
position with Morgan Stanley Wealth Management.

Fidelity has reason to believe that Mr. Buri may be contacting Fidelity customers for the purpose
of soliciting their businessl The Employee Agreement (“the Agreement”) he signed while in
Fidelity’s employ (copy attached) prohibits such solicitation of Fidelity’s customers This letter
constitutes a formal demand that any such activity cease immediately. Furtherrnore, all of
Fidelity’s customer and prospect lists and all information concerning Fidelity’s customers,
including names, addresses, telephone numbers, email addresses and account information, are
confidential and proprietary Pursuant to the Agreement and general principles of law, he is
obligated to maintain all of Fidelity’s confidential and proprietary information in strictest
confidence This includes information that he has in his memory. He may not disclose this
information or make any use of it for himself or for others, including his present or future
employers

While California law permits Mr. Buri to announce his new employment, he is not permitted to
retain Fidelity’s information This letter constitutes a formal request that, on Mr. Buri’s behalf,
you return to Fidelity any Company Property, including but not limited to any and all records,
electronic data, computer tiles, lists, screen prints, or computer discs pertaining to Fidelity clients
or individuals or entities he became aware of through his employment at Fidelity, including but
not limited to names, phone numbers, addresses and/or email addresses, whether in original,
copied, computerized, handwritten or any other form. To the extent these exist in electronic
form, he must not delete it or alter it in any way, but instead must refrain from using it, accessing
it or transferring it to anyone, and you must contact us to coordinate its preservation as evidence,
and its return to us, in a forensically sound manner. lt is important to understand that deleting or

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 7 of 16 Page |D #:166

J ames Buri
Page 2

altering such electronically stored information without taking forensically sound steps to preserve
it will be viewed as intentional destruction of evidence, and there can be serious sanctions that
result from such destruction Please have Mr. Buri verify that he has complied in full as set forth
above by signing the enclosed affidavit and returning it to me.

Also, as a condition of Mr. Buri’s employment with Fidelity, he was obligated to comply with
Fidelity’s Compliance Policy for Electronic Communications, Social Media and Systems Usage
(the “Social Media Policy”). Pursuant to the Social Media Policy, he was strictly prohibited from
connecting with any Fidelity clients on Linkedln or any other similar networking platforms,
unless he had a pre-existing personal relationship with that client from prior to his employment
with Pidelity. lf he has violated this policy by connecting with any Fidelity clients on Linkedln
or other networking platforrns, then Fidelity demands that he delete any such connections and
refrain from (a) initiating any communications with such client(s) through Linkedln or any other
similar platform’s messaging function, and (b) updating his place of employment in a manner
that will result in a notification being pushed out to such client(s), or which will be captured by a
routine periodic push of updates to such client(s) through regular operation of Linkedln or other
platforms’ systems lf he has updated his information since resigning or otherwise engaged in
contacts or communications with Fidelity clients via Linkedln or other similar platforrn, then he
must take steps to preserve evidence prior to any deletion, consistent with the instructions set
forth above.

Please be advised that if Fidelity does not hear from you by Friday, December 14, 2018, the
company will pursue all necessary and appropriate remedies that it may have against Mr. Buri,
which may include seeking monetary damages, injunctive relief, and/or its attorneys’ fees and
costs.

Further, he is hereby given notice of his obligation to preserve evidence that he knows, or should
know, may be relevant to any potential lawsuit regarding the matters set forth in this letter. he
should not destroy, conceal, or alter any evidence related to any claims or defenses regarding this
matter, including without limitation any evidence in paper or electronic files, or other data
generated by and/or stored on any smart phones or computers, including home computers and
laptops, or contained in email, text message, or voicemail.

If you have any questions, please let me know.

Very truly yours,

Meredith A. Faro /.M

Enclosures

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 8 of 16 Page |D #:167

AFFIDAVIT OF JAMES BURI

JAl\/IES BURI, being first duly sworn, states as follows:

1. My name is James Buri and I am over the age of 18. Except where otherwise indicated, the
statements contained herein are based on my personal knowledge I was employed by Fidelity
Brokerage Services LLC (“Fidelity”) until my employment ended effective November 30, 2018.

2. 1 hereby state that I do not have in my possession, custody or control customer lists
(including any Christmas or holiday card or gift mailing lists), records, electronic data, computer
files, or documents pertaining to Fidelity clients or prospective clients I worked with or became
aware of through my employment at Fidelity, including but not limited to names, phone numbers,
addresses and/or e-mail addresses, whether in original, copied, computerized, handwritten
photographed, maintained on an iPhone or iPad or other personal device, or any other form. This
includes any documents created either during or after 1 left my employment with Fidelity that
contain information pertaining to Fidelity clients or prospective clients that I Worked with or became
aware of through my employment at Fidelity, including information recreated through the use of
memory, or by using information in memory to recreate information from public sources. To the
extent I had any such information in hard copy, I have returned the hard copy documents to
Meredith Faro, along with this affidavit To the extent I had any such information in an
electronically stored format, l or my counsel has engaged with Fidelity’s counsel to arrange for
forensically sound preservation prior to removal, return to Fidelity and deletion from my
possession, of any such electronically stored information

3. 1 have not given any of the above documents or information or copies thereof to any other
person or entity.

Pursuant to 28 USC §1746, I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed on . 2018

 

James Buri

Sworn to and subscribed before me
this day of , 2018

 

Notary Public

Case 8:18-Cv-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 9 of 16 Page lD #:168

Nlandatory fields are marked with a red indicator,
Employee Agreement

 

James Buri ("Employee") wishes to be employed by FMR LLC and/or any entity that is directly or indirectly,

wholly or in part, owned or controlled by or under common control with FN|R LLC (the "Fidelity Companies”). As a conditlon of
employment Employee and the Fidelity Companies agree to abide by this Agreement This Agreement describes certain aspects
of Employee's employment protects Confidential |nformation and goodwill of the Fidelity Companies, and assists the Fidelity
Companies in complying with their legal, regulatory, and other obligations

t. Conhdentlal lnformation. To assist Employee in the performance of his/her duties, the Fidelity Companies agree to provide to
Employee training and/or education regarding the Fidelity Companies' business methods, and agree to provide to Employee
access to certain Confidential |nformation belonging to the Fidelity Companies. Confidential information consists of all information
pertaining to the business of any cf the Fidelity Companies that is not generally known to the public at the time made known to
Employee. lt includes but is not limited to trade secrets; secret, cont"idential, and proprietary information; information protected by
the attorney-client privilege; marketing nnancial, research, trading portfolio, and sales lnformation; computer passwords and
program designs; proprietary computer software designs and hardware configurations; proprietary technology; new product and
service ideas; business, pricing, and marketing plans; customer. prospect, vendor, and personnel lists; nnanclal and other
personal information regarding customers and employees; confidential information about other companies and their products; and
information expressly designated as “Fidelity Highly Confidential," “Fidelity Confidentlal," or “Fldellty lnternal." Al| Conndential
information is imparted to Employee in a relationship of conndence. As a condition and in consideration of the Fidelity Companies'
agreement to provide Employee with training and/or education and Conndential lnformation, Employee agrees that during his/her
employment and thereafter, Employee will not copyl reproduce, use, disclose, or discuss in any manner, in whole or in part, any
Confidential information unless (1) necessary for Employee to carry out his/herjob; (2) necessary for employees or other agents
of the Fidelity Companies to carry out their duties and responsibilities; or (3) authorized in writing by the Fidelity Companies
Employee also will not retain any copies, notes, or excerpts of Confldentia| information upon termination of his/her employment
Employee will promptly notify the Fidelity Companies of any inadvertent unauthorized or negligent copying, reproduction use,
disclosure, or discussion of Connclential information Employee will not open, read, or in any way access Confidential information
without authorization The foregoing requirements are subject to the limitations set forth in paragraph 10, below.

2. Systems Access. |n order to carry out his/her responsibilitiesl Employee may be given access to various computer systems and
passwords, user identifications or other authenticating information (“password(s)"). Employee will not disclose his/her
password(s) to anyone except in accordance with Fidelity policy While incidental personal use of systems may occur, this is not
the purpose of providing access; rather, all systems generally are to be used for legitimate Fidelity business purposes only, and all
items created accessed, or stored will be treated as Fidelity property for all purposes, including but not limited to monitoring,
access, recording, review, and disclosure by Fidelity. Employee will adhere to all software licensing or other agreements
applicable to systems and to Fidelity’s expectations and policies regarding systems usage Employee's authorization to access
Fidelity systems shall expire when Employee leaves Fidelity’s employ.

3. Company Property. Upon termination of Employee's employment in the event Employee's employment no longer requires
access to Confidehtial lnforrnation, or at any earlier time as requested by the Fidelity Companiesl Employee will return all
company property, including but not limited to his/her identification badge, company credit cards, company-owned equipment
(such as cellular telephones, beepers, and |aptop computers), and all documents and materials received from or created for or by
any of the Fidelity Companies, including but not limited to Confidential lnformatlon.

4. Outside Business Activities. So long as Employee ls employed by the Fidelity Companies, Employee will not engage in any
other employment or business activities unless Employee receives prior written approval from the Fidelity Companies in
accordance with applicable policies and procedures Approval for outside activities may be withdrawn at any time

5. Ethics and Outside Brokerage Accounts. So long as Employee is employed by the Fidelity Companies, Employee will adhere to
the Code of Ethics for Persona| lnvestlng and the Statement of Policies and Procedures on lnsider Trading and all other policies,
proceduresl or guidelines regarding Fidelity’s standards for the proper conduct of business |f Employee is an employee of or
associated with a registered broker~dealer or registered with the New York Stock Exchange or the Financial industry Regulatory
Authority, Employee will comply with industry agreementsl standards and regulations and all special policies, compliance
standardsll and guidelines of the Fidelity Companies applicable to those in regulated businesses Neither Employee nor
Employee’s spouse will maintain any brokerage account that either Employee or Employee's spouse owns or in which either
Employee or Employee's spouse has a benehcial interest through any non-Fidelity broker-dealer unless Employee receives prior
written approval from the Fidelity Companies in accordance with applicable policies and procedures Approval for an outside
account may be withdrawn at any time.

lof3

Case 8:18-Cv-02246-.]VS-ADS Document 7-7 Flled 12/19/18 Page 10 of 16 Page lD #:169

6. Non-soiicitation. iri consideration of the training and/or education and access to Confidentiai information provided by the Fidelity
Companies, and so as to enforce Employee's agreement regarding such Confidential lnformation, Employee agrees that during
his/her employment and for a period of one year following his/her separation from employment by the Fidelity Companies,
Employee will not use any Confidentlal information belonging to the Fidelity Companies to directly or indirectly, on his/her own
behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to induce any customer or
prospective customer of the Fidelity Companies to divert or take away ali or any portion of his/her/its business from the Fidelity
Companies or othen/vise cease the relationship with the Fidelity Companies, During this same period, Employee will not directly or
indirectiy, on his/her own behalf or on behalf of anyone else or any company, solicit in any manner or induce or attempt to induce
any customer or prospective customer with whom Employee had personal contact or about whom Employee othenivise learned
during the course of Employee's employment with the Fidelity Companies Employee also will not, directly or indirectly, on his/her
own behalf or on behalf of anyone or any company, hire, solicit in any manner, or induce or attempt to induce any employee of
any of the Fidelity Companies to leave his/her employment

7. inventions and Use of Name or Likeness. Employee will disclose and Employee hereby assigns to Fidelity as Fidelity’s exclusive
property all ideas writings inventions products methods techniques discoveries improvements and technical or business
innovations (the “lnventions") that Employee makes or conceives whether or not patentable or copyrightable, either solely or
jointly with others during the period of his/her employment Al| written or computer coded materials manifested in documents
systems design, disks tapes drawings reports specifications data, memoranda, or otherwise (the “Materiais") made or
conceived during Employee's employment shall be considered works made for hire, and all right, titie, and interest in the Materials
shall be owned by the Fidelity Companies To the extent that the Materials may be held not to be works made for hire, Employee
hereby assigns the sole right, titie, and interest in the Materials to the Fidelity Companies, in addition, Employee will execute ali
necessary paperwork and provide all other reasonable assistance requested by any of the Fidelity Companies, either during his/
her employment or thereafter, to enable the Fidelity Companies to obtain, maintain, or enforce in itself or its nominees patents
copyrights trademarks or other legal protection on the inventions in any and ali countries These provisions with respect to
inventions and Materials apply only to inventions and Materials which (i) are along the lines of the business or work of any of the
Fidelity Companies; (ii) result from or are suggested by any Work which Employee does for the Fidelity Companies; (iii) are made
or conceived using equipmenth other materials of the Fidelity Companies; or (iv) are made or conceived during regular hours of
work. These provisions do not apply to any invention that qualifies fully under the terms of Caiifornia Labor Code Section 2870. in
addition, Employee hereby authorizes the Fidelity Companies to usel publish, and copyright all or part of his/her name, voice,
pioture, portrait, and likeness as the Fidelity Companies may decide in their sole discretion, in ali media and types of advertising
for any product or service or for any other lawful purpose, without review by Employee.

8. Agreements with Others. Employee represents and warrants that his/her employment by the Fidelity Companies will not require
Employee to violate any agreement Employee may have with any employer or other business and that Employee will not engage
in any activities in violation of any such agreement Without limiting the foregoing, Employee will not use or disclose to the Fidelity
Companies any conhdential information belonging to others Employee further represents and warrants that Employee is not a
party to any agreement and Employee owes no duty to anyone, that limits or affects his/her ability to perform his/her duties for the
Fidelity Companies Employee has attached to this Agreement a list of all confidentiality, inventions non-solicitation, non-
compete, or other restrictive agreements to which Employee is or has been a party.

9. At Will Employment Employee's employment by the Fidelity Companies is at will and may be terminated by Employee or by the
Fidelity Companies at any time and for any reason, with or without cause or notice, during or after any applicable initial evaluation
period

10, Communication with Government Entities: Nothing in this Agreement shall prohibit or restrict you from (A) communicating
directly with, cooperating with, providing or causing to be provided information to, or otherwise assisting in an investigation by the
Securities and Exchange Commission, FlNRA, the Equal Employment Opportunity Commission, the Department of Justice, or any
other government or regulatory agency, entity, or official or self-regulatory organization (collectively, “Government Authority”)
regarding a possible violation of any law. ruie, or regulation; or (B) responding to any inquiry or legal process directed to you
individually (and not directed to the Company and/or its subsidiaries) from any such Government Authority, including an inquiry
about the existence of this Agreement or its underlying facts or circumstances Nor does this Agreement require you to obtain
prior authorization from the Company before engaging in any conduct described in this paragraph, or to notify the Company that
you have engaged in any such conduct. However, in connection with any such activity, you acknowledge that you will take
reasonable precautions to ensure that confidential information disclosed to any Government Authority is not made generally
available to the public, including by informing the recipient of the confidential nature of the same.

20t`3

Case 8:18-Cv-02246-.]VS-ADS Document 7-7 Flled 12/19/18 Page 11 of 16 Page lD #:170

11. Miscellaneous. This agreement will continue in full force and effect throughout Employee's tenure with any of the Fidelity
Companies, regardless of any changes in Employee's responsibilities the position Employee holds or the particular Fidelity
Company that employs Employee. Any agreement contrary to any of the provisions of this agreement or modifying this agreement
in any way must be in writing and must be signed by the President or Human Resources Vice President of the Fidelity Company for
which Employee works Employee will disclose the existence and terms of this Agreement to any future employer of Employee
Employee’s obligations under this Agreement shall survive the termination of Employee's employment with the Fidelity Companies
As to the provisions pertaining to Cont"idential information, Employee's obligations shall continue until such time as the Confidential
information becomes known to the general public through no action on Employee's part. Any violation of this Agreement will cause
irreparable damage to the Fidelity Companies or any of them. Therefore, the Fidelity Companies or any of them shall have the right
to seek specific enforcement of this Agreement through equitable and injunctive relief, in addition to any other remedies available.
This agreement will be for the benefit of the Fidelity Companies, its successors and its assigns The terms of this Agreement and
any dispute out of it shall be governed by, and construed in accordance with, the laws of the state in which Employee currently is or,
once Employee is no longer employed, was last, employed by Fidelity. without giving effect to such state's conflict of law principles
This Agreement is signed under seal.

This agreement contains important information regarding the terms of Employee's employment with the Fidelity
Companies Employee and the Fidelity Companies hereby agree to adhere to it.

`*.

w t- . _ eSign liiate

E:`:::MM SS‘QMM 07/27/2016, 4117;07 Pivi oivir
James

Buri iff if\ddress

%QQ

Tara N. Amara|

SVP, Head of Talent Acquisition

Updated 07/2016 Fidelity Highiy Confidential information

3of3

Case 8:18-Cv-02246-.]VS-ADS Document 7-7 Flled 12/19/18 Page 12 of 16 Page lD #:171

EXH|B|T C

Case 8:18-cv-02246-.]VS-ADS Document 7-7 Flled 12/19/18 Page 13 of 16 Page lD #:172

edge mead

318 Avenue I, #606 ' Redondo Beach, California 90277
llarold A. (“l)rew”) Bridges ' Phi)ne: (310) 375-0434 ~ Fa.csimile: (626) 628-0465 ' E-mail: drew@bridges-law.com

 

December 14, 2018

- Via E-mail (Meredith.[arg@lmr.com)

Meredith A. Faro, Attorney
FMR LLC Legal Department
155 Seaport Blvd. ZW9A
Boston, MA 02110

Re.' James Buri

Dear Ms. Faro:

This will acknowledge receipt of your December 6 letter respecting J ames Buin"S
November 30 resignation from Fidelity Brokerage Services LLC (“Fidelity”).

Please know that in connection with resigning nom Fidelity and joining Morgan Stanley
Mr. Buri acted, and Will continue to act, in accordance with California law and financial industry
customs and standards Moreover, your letter misstates the scope of Mr. Buri’s rights as a
Califomia resident and fortner employee of Fidelity. Mr. Buri is entitled to immediately
compete With Fidelity not merely “a;nnounce his new employmen .” AS the Californ.ia Court of
Appeal yet again reaffirmed last month in AMN Healthcare, Inc. v. Aya Healrhcare Servz‘ces,
Inc., Case No. DO7l924 (Novernber l, 2018)1 (“AMN”), Mr. Buri’s right to transition between
competitive employers in pursuit of his chosen profession is expressly protected by California
Business & Professions Code §16600 (“Section 16600”). Section 16600 has been consistently So
interpreted for more than a century by a legion of California appellate cases, including from the
Califomia Suprerne Court. Edwam's v. Arthur Andersen LLP (2008) 44 Cal.»¢ith 937, 945 .
Consistent therewith, the transition of California financial advisors from one firm to another
occurs every day.

As Mr. Buri’s resignation letter confinned, he left behind at Fidelity his Fidelity laptop,
iPad, cell phone, electronic building pass, parking pass and assorted building and desk keys He
did not take nor possess any originals or copies of Fidelity proprietary documents He did not
take any Fidelity customer information Public information is available to, and usable by, all.
AMN, supra, Slz'p Op. p.12 [“. .. the use of non-trade secret information by a former employee
was protected under section 16600.].

 

1 A copy of the Slip Opinion is attached Further citations are to the Slip Opinion (Slip Op.).

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 14 of 16 Page |D #:173

Next, Section 16600 is clear and unambiguous: “every contract by which anyone is
restrained from engaging in a lawful profession trade, or business of any kind is to that extent
void. ” (Emphasis added.). This statute, and the fundamental public policy it codifies, make no
distinction based upon the characterization of the contract, policy or the nature of the restraintl
Silquero v. Creteguard, Inc. (2010) 187, Cal App. 4th 60, 67-70. A host of California courts,
including the California Supreme Court on multiple occasions, have made it clear that employers
must view Section 16600 as an “addendum” to these types of restraints effectively adding the
words “void in Calif`ornia.” Application Group, Inc. v. Hunter Group, Inc., (1998) 61 Cal App.
4th 881, 894.

For example, Sllguero validated a public policy wrongful termination tort cause of` action
against an employer who terminated an employee who had signed a ncn~compete agreement
with a former employer “out of` respect and understanding with the colleagues in the same
industry,” notwithstanding the belief that “non-compete clauses are not legally enforceable here
in California.” The Silguero court did so expressly because of` “[S]ection 16600 ’s legislative
declaration ofCalz'fornia’s ‘settled legislative policy in favor of open competition and employee
mobility ’ [citing to] Edwarals v. Arthur Andersen LLP, (2008) 44 Cal. 4th 937, 946.” Silguero,
supra, at 63.

Silguero ’s reliance upon the California Supreme Court’s Edwards decision didn’t end
with the above reference The Sz'lguero court found and cited to the following references from
the Edwara's opinion as highly instructive:

“In the years since its original enactment as Civil Code section 1673, our courts have
consistently afjirmed that section 166 00 evinces a settled legislative policy in favor of open
competition and employee mobility [Citation.] T he law protects Callfornians and ensures ‘that
every citizen shall retain the right to pursue any lawful employment and enterprise of their
choice ’ [Citation.] It protects ‘the important legal right of persons to engage in businesses
and occupations of their choosing. ’ [Cz'tation.] (Edwards, supra 44 Cal 4th at p. 94 6. ) Ina'eed,
section 16600 ‘is unambiguous’ (Edwards, at p. 95 0. ) and ‘no reported California state court
decision has endorsed the Ninth Circuz't 's [ narrow restraint exception ..](Ea'wards, at p. 949.)
Accordz'ngly, California courts’ have been clear in their expression that section 1 66 00 should
not be diluted by judicial jiat. [Citation..] (Edwards at pp. 949-950)] ” (Emphasis added)

Accora', AIWV, supra; VL Systems, Inc. v. Unisen, Inc. (2007) 152 Cal App. 4th 708 [“no-
hire” agreement].

Indeed, Sz°lguero expressly referenced the VL Systems, Inc. v. Unisen, Inc., supra, stating:
"The court in VLS ""lookea’ to the policies established by the cases which have found
contractual provisions that restrict employment unenforceable ’.” Silguero, supra, at 69.
(Emphasis added.)

California jurisprudence respecting the breadth and scope of Section 16600 has been
consistent for generations lndeed, in Califomia these are “Guiding Principles” AMN, supra Slzp
Opr Pp 14-16; see also, Dz'odes, Inc. v. Franzen, (1968) [ ‘the interests of the employee in his

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 15 of 16 Page |D #:174

mobility and betterment are deemed paramount to the competitive business interests of the
employers ”, [260 Cal App 2d at 255]. “`If the interests of the employee trump the interests of the
employer as a matter of public policy, then it logically follows that a broad-ranging contractual
provision such as the one at issue here cannot stand ” VL Systems, lnc. v. Unisen, Inc., supra, at
714.

As referenced above, the line of authorities supporting Section 16600’s application to Mr.
Buri’s situation are many and not limited to AMN, Sz'lguero, Dioa'es and VL §§)stems; they
include, without limitation: Edwards v. Arthur Anderson, LLP (2008) 44 Cal.4th 937 , 942
[covenant not to compete preventing California accountant from performing services for clients
at prior employer held void]; Hill Medical Corp. v. Wyco]j” (2001) 86 Cal.App.4th 895, 899-901
[ernployee “not obligated to refrain from competition” pursuant to Section 16600]; Kolanz' v.
Gluska (1998) 64 Cal.App.4th 402, 408 [non~compete covenant unenforceable against Califomia
resident]; Metro Tra_[fic Control, Inc, v. Shadow Tra]jic Network (1994) 22 Cal.App.4th 853, 859
[“California courts have consistently declared [Section 16600] an expression of public policy to
ensure that every citizen shall retain the right to pursue any lawful employment and enterprise of
their choice.”]; Applz‘cation Group, Inc. v. Hunter Group, Inc. (1998) 61 Cal.AppAth 881, 900-
901 [the “interests of the employee in his own mobility and betterment are deemed paramount to
the competitive interests of the employers.”]. In fact, one’s right to pursue their chosen business
or profession is a property right that includes the right to engage in competition with a fenner
employer. Continental Car-Na-Var~Corp. 'v. Moseley (1944) 24 Cal.Zd 104, 110.

As a result, any contractual provisions that seek to restrain or prevent Mr. Buri, or any
California employee, from proceeding to directly compete against Fidelity (however
characterized and without regard to duration) are simply illegal and void pursuant to Section
16600. See, e.g., Ea’wards, supra, 44 Cal.4th at 948;/1]1/!]\/; supra,' Advancecl.Bionios
Corporatton v. Medtronic, Inc, (2002) 29 Cal.4th 697; Kolani, supra, 64 Cal.App.4th at 407 ;
Application Group, supra, 61 Cal.App.4th at 894. Dowell v. Biosense Webster, Inc. (2009) 179
Cal.App.4th 564, 576.

Fidelity is known to be aggressive in its efforts to stit]e competition by its fenner
financial advisors In California, however, Mr. Buri’s interest in his mobility and betterment
trump any competitive business interests of Fidelity and its desired enforcement of its anti-
competitive contractual provisions because they restrain, as a matter of fact, Mr. Buri"s pursuit of
his lawful profession, trade and business Applz`cation Group, Inc. v. Hunter Group, Inc., supra;
AMN, supra at 16 [broadly worded provision prevents individual defendants from either directly
or indirectly soliciting or recruiting or causing others to solicit or induce any employee of AMN;
provision clearly restrained individual defendants from practicing their chosen profession].

Fidelity should also be aware that attempted enforcement of void employment covenants
violates California Business & Professions Code Section 17200 (“Section 17200”) and
constitutes an unfair business practice and unfair competition Section 17200 prohibits unfair
competition which is defined as “any unlawful, unfair or fraudulent business act or practice.” In
essence, Section 17200 borrows violations of other laws and treats them as unlawful practices
independently actionable under Section 17200. Cel-Tech Communications, Inc. v, Los Angeles
Cellular Telephone Co. (1999) 20 Cal.4th 163, 180. Thus, any attempt to enforce void restrictive

Case 8:18-CV-02246-.]VS-ADS Document 7-7 Filed 12/19/18 Page 16 of 16 Page |D #:175

employment covenants against Mr. Buri constitutes unfair competition under Section 17 200.
See, Application Group, Inc., supra at 906-908 [“use of covenant not to compete in violation of
Section 16600 [was] a violation of section 17200 as well.”]; Dowell, supra at 575. Indeed,
requiring a California employee to sign such an unlawful covenant as a- condition of employment
itself violates Section 17200. D’Sa'v. Playhut, Inc. (2000) 85 Cal.App.4th 927, 933.

Further, as the A.MN court affinned, being required to defend against such unlawful and
void restraints seeking to prevent California residents from practicing their chosen profession
vindicates an important legal right and supports an award of attorneys’ fees under Code of Civil
Procedure section 1021.5. AMN, supra at 42-45.

In these connections, Mr. Bu;n' reserves all his rights
To reiterate, as stated in Mr. Buri’s resignation letter, he did not take any confidential or
proprietary Fidelity documents He has nothing to identify nor return. Upon joining Morgan

Stanley Mr. Buri has acted, and rest assured will continue to act, in accordance with Califomia
law.

Yours v truly,

e-AMa/»~

Harold A. (Drew) Bridges
OfBridges & Bridges

ec: James Buri

